—Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his contention that his guilty plea was not knowingly, voluntarily and intelligently made because he failed to object at sentencing and did not move to withdraw the plea or to vacate the judgment of conviction (see, People v Ramirez, 196 AD2d 775, Iv denied 82 NY2d 852; People v Ferguson, 192 AD2d 800, 801, Iv denied 82 NY2d 717). We decline to exercise our power to address the issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
We reject the contention of defendant that the mandatory sentence imposed upon him is unduly harsh and severe and constitutes cruel and unusual punishment (see, People v Thompson, 83 NY2d 477). (Appeal from Judgment of Onondaga County Court, Cunningham, J. — Burglary, 1st Degree.)
Present — Denman, P. J., Hayes, Balio, Boehm and Fallon, JJ.